     Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 1 of 14 Page ID #:635



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     SHAWN J. NELSON (Cal Bar No. 185149)
4    Assistant United States Attorney
     Chief, International Narcotics,
5     Money Laundering, & Racketeering Section
     ROGER A. HSIEH (Cal. Bar No. 294195)
6    CAROLYN S. SMALL (Cal. Bar No. 304938)
     Assistant United States Attorneys
7    Major Frauds Section
          1400/1100 United States Courthouse
8         312 North Spring Street
          Los Angeles, California 90012
9         Telephone: 213-894-5339/0600/2041
          Facsimile: 213-894-0141
10        E-mail: Shawn.Nelson@usdoj.gov
                  Roger.Hsieh@usdoj.gov
11                Carolyn.Small@usdoj.gov

12   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
13

14                           UNITED STATES DISTRICT COURT

15                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

16   UNITED STATES OF AMERICA,                No. 2:14-CR-00384(A)-SVW

17              Plaintiff,                    STIPULATION REGARDING REQUEST FOR
                                              (1) CONTINUANCE OF TRIAL DATE AND
18                    v.                      (2) FINDINGS OF EXCLUDABLE TIME
                                              PURSUANT TO THE SPEEDY TRIAL ACT;
19   JIANJUN QIAO,                            DECLARATION OF NINA MARINO;
                                              EXHIBIT A; DECALRATION OF CAROLYN
20              Defendant.                    SMALL; [PROPOSED] ORDER

21                                            CURRENT TRIAL DATE:       8/3/21
                                              PROPOSED TRIAL DATE:      2/8/22
22

23         Plaintiff United States of America, by and through its counsel
24   of record, the Acting United States Attorney for the Central
25   District of California and Assistant United States Attorney
26   Attorneys Roger A. Hsieh, Shawn J. Nelson, and Carolyn S. Small and
27   defendant Jianjun Qiao (“defendant”), both individually and by and
28
     Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 2 of 14 Page ID #:636



1    through his counsel of record, Nina Marino and Jennifer Lieser,

2    hereby stipulate as follows:1

3          1.    The First-Superseding Indictment in this case was filed on

4    December 14, 2018.     Defendant first appeared before a judicial

5    officer of the court in which the charges in this case were pending

6    on June 1, 2020.     The Speedy Trial Act, 18 U.S.C. § 3161, originally

7    required that the trial commence on or before August 10, 2020.

8          2.    On June 1, 2020, the Court set a trial date of July 28,

9    2020.

10         3.    Defendant is detained pending trial.        The parties estimate

11   that the trial in this matter will last approximately twelve to

12   fifteen trial days, and the government filed a Complex Case Notice.

13         4.    The Court has previously continued the trial date in this

14   case from July 28, 2020, to March 16, 2021, and from March 16, 2021,

15   to August 3, 2021, and found the interim periods to be excluded in

16   computing the time within which the trial must commence, pursuant to

17   the Speedy Trial Act.

18         5.    By this stipulation, the parties move to continue the

19   trial date to February 8, 2022.        This is the third request for a

20   continuance.

21         6.    The parties request the continuance based upon the

22   following facts, which the parties believe demonstrate good cause to

23   support the appropriate findings under the Speedy Trial Act:

24               a.    Defendant is charged with conspiracy to commit

25   immigration fraud and interstate and international transport of

26
27         1In the event the Court denies this stipulation, the parties
     request a status conference regarding the current trial date.
28

                                             2
     Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 3 of 14 Page ID #:637



1    stolen money in violation of 18 U.S.C. § 371, conspiracy to commit

2    money laundering in violation of 18 U.S.C. § 1956(h), and three

3    violations of financial transactions in criminally derived property

4    in violation of 18 U.S.C. § 1957.

5                b.    On June 9, 2020, the Court entered a Protective Order

6    regarding discovery containing Personal Identifying Information and

7    Confidential Witness Information.           The government has produced over

8    75,000 pages of discovery to defendant’s previous counsel in

9    productions in June 2020 and January 2021, including documents in

10   foreign languages that require translation.

11               c.    On February 18, 2021, defendant’s current counsel

12   substituted in as counsel of record and represent they received the

13   discovery from prior counsel in March 2021.           (Marino Dec. at ¶¶ 2,

14   3.) Thus, current counsel have only had a few months to review more

15   than 75,000 pages of discovery while preparing for multiple, complex

16   trials as described below.       Much of the discovery produced relates

17   to an investigation that occurred in China and included the

18   interviews in China of approximately 50 Chinese nationals who only

19   speak Chinese. In addition, documents were produced in Mandarin for

20   which defense requested a translation to English.           Moreover, review

21   of the previously produced 75,000 pages of discovery has led to the

22   identification of additional documents that the defense requested on

23   May 10, 2021, and which may necessitate further translation and

24   investigation. (Marino Dec. at ¶ 7.)

25               d.    On May 10, 2021, current counsel provided Discovery

26   Request #1 (Marino Dec., Ex. A) to the government which relates to

27   items of discovery the defense believes are essential to the proper

28   and effective preparation of the matter for trial. (Marino Dec. at ¶

                                             3
     Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 4 of 14 Page ID #:638



1    6.)   Although the government believes that the defense is not

2    entitled to certain records in its Discovery Request #1, the

3    government represents it will still require additional time to

4    locate, produce, and potentially translate the requested materials

5    and otherwise respond or object to these requests.           Many of the

6    requested records are in China and may require the government to

7    submit a request for documents from China through a Mutual Legal

8    Assistance Agreement (MLAA).       Requesting documents through a MLAA

9    request can take months and requires that the government translate

10   its MLAA request into Mandarin. (See Marino Dec. at ¶ 8.)

11               e.    Due to the nature of the prosecution, including the

12   charges in the indictment and the voluminous discovery, portions for

13   which the defense has requested translation, this case is so unusual

14   and so complex that it is unreasonable to expect adequate

15   preparation for pretrial proceedings or for the trial itself within

16   the Speedy Trial Act time limits.

17               f.    From about August 11, 2020, to present, defendant has

18   been housed at the San Luis Regional Detention Center, a private

19   contract facility in Arizona.       Both previous and current counsel

20   represent that communication with defendant requires advance

21   planning, sometimes up to a week, due to both the location of the

22   housing facility, its protocols, and the language barrier in that

23   defendant does not speak English, requiring the need for interpreter

24   services to be arranged.      Thus, counsel’s ability to communicate

25

26
27

28

                                             4
     Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 5 of 14 Page ID #:639



1    with defendant poses certain challenges and time delays not usually

2    present in the attorney-client relationship.2

3                g.    Additionally, due to the constraints imposed by the

4    protective order, which are further complicated due the language

5    barrier and the need for an interpreter, despite counsel’s best

6    efforts, Mr. Qiao has to date only reviewed less than 25% of the

7    discovery produced by the government.In order to properly prepare

8    for trial counsel represents that Mr. Qiao will need to review and

9    be familiar with all discovery in order to effectively participate

10   in his defense. (Marino Dec. at ¶ 9.)

11               h.    Additionally, defense represents Mr. Qiao was

12   recently diagnosed with aggressive desmoid tumors.

13   https://www.mayoclinic.org/diseases-conditions/desmoid-

14   tumors/symptoms-causes/syc-

15   20355083#:~:text=Desmoid%20tumors%20are%20noncancerous%20growths,don

16   't%20require%20immediate%20treatment. Mr. Qiao suffers from severe

17   headaches every day requiring painkiller medication as well as high

18   blood pressure of 160 mm Hg. His medical condition creates an

19   additional impediment to trial preparation and requires that

20   additional time be afforded for this preparation in order to

21   effectively participate in his defense. (Marino Dec. at ¶ 10.)

22               i.    Defense counsel are presently scheduled to be in the

23   following matters:

24

25

26
27         2Defense counsel represents they are awaiting Mr. Qiao’s
     transfer to MDC.
28

                                             5
     Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 6 of 14 Page ID #:640



1                      i.    United States v. Farber, 17-CR-00188, in the

2    Eastern District of California.        This matter is set for sentencing

3    on August 6, 2021.

4                      ii.   United States v. Gharehbagloo, 19-CR-00339, in

5    the Central District of California.         This is a five- to seven-day

6    multi-defendant, conspiracy, wire fraud, bank fraud, computer fraud,

7    and money laundering trial scheduled for August 31, 2021.

8                      iii. United States v. Carrico, et al., 18-CR-00120 &

9    18-CR-00121, in the Central District of California.           This is a five-

10   week multi-defendant, complex health care fraud conspiracy trial

11   scheduled for September 14, 2021. The alleged conspiracy in Carrico

12   dates back to 2004 and discovery exceeds one million documents.

13                     iv.   United States v. Heinel, et al., 19-CR-10081, in

14   the District of Massachusetts.       This is a six- to eight-week multi-

15   defendant trial scheduled for November 16, 2021. The Heinel case is

16   part of the “Varsity Blues” investigation regarding college

17   admissions and is being prosecuted in Boston, and defendant Heinel

18   is the highest-ranking administrator charged with RICO, wire fraud,

19   mail fraud, bribery, and other crimes in this highly complex and

20   discovery-intensive matter. Discovery in Heinel exceeds two million

21   documents.

22                     v.    United States v. Bartz, 20-CR-00432, in the

23   Central District of California.        This matter is set for sentencing

24   on February 7, 2022.

25                     vi.   United States v. Castaneda, 18-CR-00049, in the

26   Central District of California.        This is a four-week drug

27   trafficking and money laundering trial set for March 15, 2022.

28

                                             6
     Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 7 of 14 Page ID #:641



1                       vii. United States v. Suatac, et al., 16-CR-0116, in

2    the Northern District of California.        This is a four- to five-week

3    complex fraud and money laundering trial set for June 20, 2022.

4                       viii.      Accordingly, counsel represent that they

5    will not have the time that is necessary to prepare to try this case

6    on the current trial date.

7                j.     In light of the foregoing, counsel for defendant also

8    represent that additional time is necessary to confer with

9    defendant, conduct and complete an independent investigation of the

10   case, conduct and complete additional legal research including for

11   potential pre-trial motions, review the discovery and potential

12   evidence in the case, and prepare for trial in the event that a

13   pretrial resolution does not occur.         Defense counsel also represent

14   that in this case, because of the volume of discovery, the sensitive

15   nature of some of the discovery and the court’s attendant protective

16   order, defendant’s custody status and location, and defendant’s

17   language status, extensive time will be necessary to review

18   discovery with defendant in order to prepare for pretrial litigation

19   and trial.       Defense counsel represent that failure to grant the

20   continuance would deny them reasonable time necessary for effective

21   preparation, taking into account the exercise of due diligence.

22               k.     Defendant believes that failure to grant the

23   continuance will deny him continuity of counsel and adequate

24   representation.

25         7.    Defendant also requests the continuance based upon the

26   following facts related to the COVID-19 pandemic, which the parties

27   also believe demonstrate good cause to support the appropriate

28   findings under the Speedy Trial Act:

                                             7
     Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 8 of 14 Page ID #:642



1                a.    On March 13, 2020, following the President’s

2    declaration of a national emergency in response to COVID-19, the

3    Court entered a General Order suspending jury selection and jury

4    trials.    C.D. Cal. General Order No. 20-02 (Mar. 13, 2020).

5                b.    The suspension of jury trials was one of the many

6    health and safety restrictions adopted in response to COVID-19.

7    During the pandemic, the Court has imposed limitations on access to

8    Court facilities, suspended grand jury proceedings, and maximized

9    the use of video-teleconference and telephonic hearings.            See, e.g.,

10   C.D. Cal. General Order No. 20-03 (Mar. 13, 2020); C.D. Cal. Order

11   of the Chief Judge No. 20-042 (Mar. 19, 2020); C.D. Cal. Order of

12   the Chief Judge No. 20-043 (Mar. 29, 2020); C.D. Cal. Order of the

13   Chief Judge No. 20-044 (Mar. 31, 2020); C.D. Cal. General Order No.

14   20-08 (May 28, 2020); C.D. Cal. General Order No. 20-09 (Aug. 6,

15   2020); C.D. Cal. Order of the Chief Judge No. 20-179 (Dec. 7, 2020);

16   C.D. Cal. Order of the Chief Judge No. 21-002 (Jan. 6, 2021); C.D.

17   Cal. Order of the Chief Judge No. 21-031 (Mar. 16, 2021); C.D. Cal.

18   General Order No. 21-03 (Mar. 19, 2021).

19               c.    The Court’s orders were based on the California

20   Governor’s declaration of a public-health emergency in response to

21   COVID-19 and the Centers for Disease Control’s guidance to reduce

22   exposure to the virus and slow its spread.         See, e.g., General Order

23   20-02, at 1; Chief Judge Order 20-042, at 1-2; General Order 20-09,

24   at 1.   Local conditions necessitated an especially robust response.

25   California has reported over 3.6 million COVID-19 cases and over

26   60,000 deaths.     See https://covid19.ca.gov/state-dashboard/.         The

27   Central District of California has been one of the hardest hit areas

28   in the nation, with over 2 million reported cases and approximately

                                             8
     Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 9 of 14 Page ID #:643



1    40,000 deaths.     See https://www.nytimes.com/

2    interactive/2021/us/california-covid-cases.html.          State and local

3    orders at various times during the pandemic have required residents

4    to stay home, prohibited travel, closed businesses, and suspended

5    in-person schooling.      See, e.g., California Executive Order N-33-20

6    (Mar. 19, 2020); Safer at Home, Public Order Under City of Los

7    Angeles Emergency Authority (Mar. 19, 2020); California Regional

8    Stay at Home Order 12/03/2020 (Dec. 3, 2020); Blueprint for a Safer

9    Economy, https://covid19.ca.gov/safer-economy/.          At the height of

10   the pandemic, ICU availability in the Central District of California

11   dropped to 0.0%.     Chief Judge Order 21-002, at 1.

12               d.    The Federal Bureau of Prisons (BOP) has likewise

13   adopted aggressive procedures to protect federal inmates and combat

14   the spread of COVID-19.      The BOP’s response has included facility

15   lockdowns, quarantine and isolation measures, restrictions on inmate

16   movement and visitation, and a nationwide vaccination campaign.

17               e.    Given these facts, the Central District suspended

18   jury trials to protect public health, reduce the size of public

19   gatherings, and avoid unnecessary travel.         See General Order 20-09,

20   at 1.   Now, based on improving conditions and data trends documented

21   in accordance with California’s Blueprint for a Safer Economy, the

22   Central District has entered the final phase (Phase 3) of its phased

23   reopening plan.     In the Southern Division, jury trials will resume

24   on May 10, 2021.     C.D. Cal. General Order No. 21-07, at 3 ¶ 3(a)

25   (Apr. 15, 2021).     In the Western and Eastern Divisions, jury trials

26   will resume on June 7, 2021.       See id., at 3 ¶ 3(b).

27               f.    As these measures reflect, the coronavirus pandemic

28   is a global emergency that is unprecedented in modern history.             The

                                             9
     Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 10 of 14 Page ID #:644



1     COVID-19 pandemic has required people to take extreme measures to

2     limit contact, and the Central District of California suspended jury

3     trials to safeguard public health.         Jury trials have not yet

4     resumed, and even once they do, there will be a substantial backlog

5     of cases that have been continued to protect the public.           Moreover,

6     the Central District has designed COVID-related jury trial protocols

7     “to protect the health and safety of all trial participants,” and

8     those protocols will limit the number of jury trials that can be

9     conducted simultaneously.      General Order 21-07, at 2-3 ¶ 4.

10               g.    Based on continued public health concerns and the

11    adoption of safety protocols that will limit the number of jury

12    trials in order to maintain social distancing and protect all trial

13    participants, a continuance of the trial date in this matter will

14    serve the ends of justice and outweigh the interests of the public

15    and defendant in a speedy trial.       The parties stipulate to that

16    fact, and it is consistent with the Central District’s finding.

17    General Order 21-07, at 3 ¶ 4.       The parties further stipulate that

18    under the extraordinary circumstances of the COVID-19 pandemic, the

19    requested continuance is not based on general congestion of the

20    Court’s calendar, lack of diligent preparation by counsel, or any

21    failure on the part of the government to obtain available witnesses.

22    The government does not object to the request for a continuance.

23               h.    Failure to grant the requested continuance would

24    likely make a continuation of the proceeding impossible or result in

25    a miscarriage of justice, particularly given the need for a complete

26    and continuously serving jury, which is central to the sound

27    administration of justice.      Failure to grant a continuance would

28

                                            10
     Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 11 of 14 Page ID #:645



1     also likely put parties, witnesses, jurors, venirepersons, counsel,

2     and Court personnel at risk.

3                i.    Moreover, and under the specific circumstances of

4     this case, a continuance is particularly appropriate here because

5     due to current travel restrictions and quarantine requirements,

6     defense counsel have found it exceedingly difficult to meet with

7     witnesses, conduct a thorough investigation of facts, and perform

8     the other functions necessary to prepare this case for trial by

9     August 2021.    The indictment alleges a conspiracy involving

10    defendant who is a citizen of the People’s Republic of China

11    (“PRC”).   As a result, key defense witnesses in this case are

12    located outside of the United States, primarily in China.           Travel to

13    and from these locations is currently severely restricted and, in

14    many cases, entirely prohibited.       The PRC, due to COVID-19,

15    suspended entry by U.S. Citizens into the PRC since March 28, 2020,

16    even for those holding visas or residence permits.          On August 10,

17    2020, the ban was modified to allow entry of some nationals, not

18    including the United States.       A November 3, 2020, update from the

19    U.S. Embassy notes that foreign nationals with valid residence

20    permits and visa may now enter the PRC under certain conditions.

21    But even if such travel is permitted by the PRC government under

22    certain conditions, U.S. travelers to China will be subject to

23    mandatory testing and a fourteen-day quarantine requirement upon

24    arrival in China.     See U.S. Embassy & Consulates in China: Covid-19

25    Information, https://china.usembassy-china.org.cn/covid-19-

26    information/; U.S. Department of State Travel Advisory, April 20,

27    2021: China-Level 3: Reconsider Travel.

28    https://travel.state.gov/content/travel/en/traveladvisories/travelad

                                            11
     Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 12 of 14 Page ID #:646



1     visories/china-travel-advisory.html.        Accordingly, even if trips to

2     the PRC are possible, any such travel would require at least two

3     weeks of quarantine.     As a result, travel to interview witnesses

4     having information critical to the case has been rendered virtually

5     impossible within the time period left before trial.

6          8.    Based on all of the foregoing, for purposes of computing

7     the date under the Speedy Trial Act by which defendant’s trial must

8     commence, the parties agree that the time period of August 3, 2021,

9     to February 8, 2022, inclusive, should be excluded pursuant to 18

10    U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i), (h)(7)(B)(ii), and

11    (h)(7)(B)(iv) because the delay results from a continuance granted

12    by the Court at defendant’s request, without government objection,

13    on the basis of the Court’s findings that: (i) the ends of justice

14    served by the continuance outweigh the best interest of the public

15    and defendant in a speedy trial; (ii) failure to grant the

16    continuance would be likely to make a continuation of the proceeding

17    impossible, or result in a miscarriage of justice; (iii) the case is

18    so unusual and so complex, due to the nature of the prosecution and

19    discovery that it is unreasonable to expect preparation for pre-

20    trial proceedings or for the trial itself within the time limits

21    established by the Speedy Trial Act; and (iv) failure to grant the

22    continuance would unreasonably deny defendant continuity of counsel

23    and would deny defense counsel the reasonable time necessary for

24    effective preparation, taking into account the exercise of due

25    diligence.

26    //

27    //

28    //

                                            12
     Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 13 of 14 Page ID #:647



1          9.     Nothing in this stipulation shall preclude a finding that

2     other provisions of the Speedy Trial Act dictate that additional

3     time periods be excluded from the period within which trial must

4     commence.    Moreover, the same provisions and/or other provisions of

5     the Speedy Trial Act may in the future authorize the exclusion of

6     additional time periods from the period within which trial must

7     commence.

8          IT IS SO STIPULATED

9      Dated: May 24, 2021                 Respectfully submitted,

10                                         TRACY L. WILKISON
                                           Acting United States Attorney
11
                                           BRANDON D. FOX
12                                         Assistant United States Attorney
                                           Chief, Criminal Division
13

14                                               /s/
                                           ROGER A. HSIEH
15                                         SHAWN J. NELSON
                                           CAROLYN S. SMALL
16                                         Assistant United States Attorneys

17                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
18

19                                         /s/ authorization via email
                                          NINA MARINO
20                                        JENNIFER LIESER
                                          Attorneys for Defendant
21                                        JIANJUN QIAO

22

23

24

25

26
27

28

                                            13
 Case 2:14-cr-00384-SVW Document 150 Filed 05/24/21 Page 14 of 14 Page ID #:648




 1                           DECLARATION    OF NINA   MARINO


 2        I am Jianjun Qiao's attorney.          I have carefully discussed every

 3   part of this stipulation and the continuance of the trial date with

 4   my client.     I have fully informed my client of his Speedy Trial

 5   rights.   To my knowledge, my client understands those rights and

 6   agrees to waive them.     I believe that my client's decision to give

 1   up the right to be brought to trial earlier than February 8, 2022,

 8   is informed and voluntary.

 9


10


11   Attorney for Defendant
     JIANJUN QIAO
12


13
          This agreement has been read to me in Mandarin, the language I
14
     understand best, and I have carefully discussed every part of it
15
     with my attorney. I understand my Speedy Trial rights.         I
16
     voluntarily agree to the continuance of the trial date and give up
17
     my right to be brought to trial earlier than February 8, 2022.
18


19   JIAMJUN QIAO                                   Date

20


21                          CERTIFICATION    OF INTERPRETER


22        I,   Yixin Qiao   , am fluent in the written and spoken English

23   and Mandarin languages.    I accurately translated this entire

24   agreement from English into Mandarin to defendant JianJun Qiao on

25   this date.


26                                                    5/20/2021
                                                    Date
27


28


                                            14
